Barrett, J.
The defendant should not be harassed by successive examinations upon the same judgment. It is evident that he was fully examined, and if the proceedings were abandoned it was probably because the plaintiff has exhausted all remedies and reasonable efforts in that direction. It is only when proceedings have inadvertently fallen through, that a second order without freshly-acquired property, is allowed. A party cannot, after examining the matter for eight hours, drop the matter and commence de novo, when*151ever it suits Ms conveMence. The order must be dismissed with $10.00 costs .to be deducted from the judgment.